Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/30/2020 is being considered by the examiner.
Drawings
The drawings were received on 6/30/2020.  These drawings are acceptable.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang (US 2020/0168276).
Regarding claim 1, Yang discloses a semiconductor memory device comprising:
a memory block coupled with a plurality of word lines and a plurality of bit lines (see figure 4);
a peripheral circuit configured to perform a program operation and a read operation on the memory block (Fig. 1: decoders, sense amplifier, …); and
control logic (Fig. 1: controller 122) configured to control the peripheral circuit such that a
word line overdrive period overlaps with a bit line overdrive period in a bit line precharge  operation during at least one of the program operation and the read operation (paras. 0063-0064, 0100).
Regarding claim 2, Yang discloses the semiconductor memory device according to claim 1, wherein the control logic is configured to control the peripheral circuit to apply a
first overdrive voltage higher than a first target voltage to a selected word line among the plurality of word lines during the word line overdrive period (paras. 0034-0039).
Regarding claim 3, Yang discloses the semiconductor memory device according to claim 2, wherein the control logic is configured to control the peripheral circuit to apply a first amount of current to each of the bit lines during the bit line overdrive period (paras. 0034-0039).
Regarding claim 4, Yang discloses the semiconductor memory device according to claim 3, wherein the control logic is configured to control the peripheral circuit to apply a second amount of current to each of the bit lines after the bit line overdrive period has terminated, and 
Regarding claim 5, Yang discloses the semiconductor memory device according to claim 2, wherein the control logic is configured to control the peripheral circuit to apply a second overdrive voltage to each of the bit lines during the bit line overdrive period, and wherein the second overdrive voltage is lower than the first overdrive voltage (paras. 0100-0108).
Regarding claim 6, Yang discloses the semiconductor memory device according to claim 5, wherein the control logic is configured to, during a period in which the word line overdrive period overlaps with the bit line overdrive period, precharge each of the bit lines to a voltage level lower than a second target voltage (paras. 0118-0125).
Regarding claim 7, Yang discloses the semiconductor memory device according to claim 6, wherein the control logic is configured to, when the period in which the word line overdrive period overlaps with the bit line overdrive period is terminated, precharge each of the bit lines to the second target voltage (paras. 0118-0125).
Regarding claim 8, Yang discloses the semiconductor memory device according to claim 6, wherein the peripheral circuit comprises: a voltage generation circuit configured to apply the first overdrive voltage to the selected word line among the word lines; and a bit line precharge circuit configured to apply the second overdrive voltage to each of the bit lines, wherein the bit line precharge circuit is configured to apply the second overdrive voltage to each of the bit lines in response to a control signal having an overdrive potential level during the bit line overdrive
period, and control a potential of each of the bit lines to the second target voltage in response to the control signal reduced to a target level lower than the overdrive potential level after the bit line overdrive period is terminated (paras. 0126-0133).

	Claims 10-16 are claiming the similar limitation as in claims 1-9. Therefore, they are analyzed as previously discussed with respect to claims 1-9.
	Regarding claims 17-20, the apparatus as previously discussed in claims 1-9 and 10-16 would be performed the method as claimed.  Therefore, they are analyzed as previously discussed with respect to apparatus claims 1-9 and 10-16.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENE N AUDUONG whose telephone number is (571)272-1773.  The examiner can normally be reached on M-F 8:30 a.m. - 4:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander George Sofocleous can be reached on (571) 272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/GENE N AUDUONG/Primary Examiner, Art Unit 2825